Citation Nr: 1017590	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974, 
August 1980 to January 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

In March 2010 correspondence from the service representative 
the Board was notified that the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of 
entitlement to service connection for a dental condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2010 correspondence from the service representative 
the Board was notified that the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of 
entitlement to service connection for a dental condition.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

The Veteran has properly withdrawn his appeal, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a dental condition is dismissed.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGH TS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's website on the Internet at: 
http://www.uscourts.cavc.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA clearly explaining why you believe that the BVA committed an obvious 
error of fact or law, or stating that new and material military service 
records have been discovered that apply to your appeal.  It is important 
that such letter be as specific as possible.  A general statement of 
dissatisfaction with the BVA decision or some other aspect of the VA claims 
adjudication process will not suffice.   If the BVA has decided more than 
one issue, be sure to tell us which issue(s) you want reconsidered.  Issues 
not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error?  You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: http://www.va.gov/vso.  You can also choose to be represented 
by a private attorney or by an "agent."  (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 
C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 
2007, an attorney or accredited agent may charge fees for services, but 
only after the Board first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the Board's decision.  
See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court.  VA cannot pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  
You can also file a motion requesting such review to the address above for 
the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



